Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 1 of 16 PagelD #: 176

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 2:18-cr-00198

KEITH ALLEN SIZEMORE

RESPONSE OF THE UNITED STATES OF AMERICA

TO DEFENDANT'S MOTION TO SUPPRESS EVIDENCE
Comes now the United States of America by Joshua C. Hanks,
Assistant United States Attorney, and hereby responds’ to
defendant’s Motion to Suppress Evidence. For the reasons set forth

herein, defendant’s motion should be denied.

BACKGROUND

On July 10, 2017, Detective Sergeant S.R. Morris of the
Fayette County, West Virginia Sheriff’s Department received
information from an informant (CI#1) that defendant was planning
to travel to Detroit, Michigan for the purpose of acquiring heroin.
Morris is assigned to the Central West Virginia Drug Task Force
(CWVDTF), and CI#1 had made a number of controlled drug purchases
for the CWVDTF in the months leading up to July 10, 2017. Based
upon the success of the controlled drug purchases, Morris

considered CI#1 to be reliable.
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 2 of 16 PagelD #: 177

On July 12, 2017, CI#1 advised Morris that defendant was on
his way back to West Virginia from Detroit, Michigan. At
approximately 1:41 p.m., drug canine handler, Sergeant T.N. Mooney
observed defendant’s pickup truck and noted that the passenger was
not wearing a seatbelt. Mooney stopped the vehicle. Defendant
was driving, and Melissa Figueroa was the sole passenger. After
a positive alert from K-9 Arras, Mooney searched the truck and
found a small amount of marijuana. Figueroa claimed the marijuana
belonged to her. She further stated that she and defendant had
just returned from Detroit, Michigan and that she believed there
was heroin in the truck. Police searched the truck pursuant to
search warrant but did not locate any heroin. Figueroa was cited

for simple possession of marijuana and failure to wear a seat belt.

Morris traveled to defendant’s residence later that evening
to discuss the search of the pickup truck. While there, Morris
briefly spoke with Figueroa at defendant’s residence where she was
staying with defendant’s daughter, Amber Evans. A short time
thereafter, CI#1 advised Morris that police missed seizing the
heroin because Figueroa had it concealed on her person. Police
never recovered the heroin defendant and Figueroa brought back

from Detroit.

ee
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 3 of 16 PagelD #: 178

On September 7, 2017, Morris, along with Detective-Sergeant
C.A. Young of the CWVDTF observed Figueroa pull into the parking
lot of the Dollar Tree in Oak Hill, West Virginia and conduct a
suspected drug transaction with an individual in another vehicle.
Morris and Young conducted a traffic stop of Figueroa’s customer
after that person drove away from the Dollar Tree. The person
gave Morris and Young a quantity of heroin and stated that s/he
had just purchased the heroin from Figueroa. The person (CI#2)
also agreed to work as an informant for the CWVDTF. After
releasing CI#2 from the scene, Morris and Young traveled to
defendant’s residence on Woods Avenue in Oak Hill where they

observed Figueroa’s vehicle parked in front of the residence.

On the same day, Morris and Young used CI#2 to make a
controlled purchase of heroin from Figueroa. They provided CI#2
with prerecorded currency and a recording device and then traveled
to a location where they could conduct surveillance of defendant’s
Woods Avenue residence. They observed Figueroa leave the residence
with another person and drive to the Dollar Tree parking lot.
Morris and Young observed Figueroa briefly enter CI#2’s vehicle.
They followed Figueroa back to defendant’s residence at the
conclusion of the deal. Morris then met with CI#2 and retrieved

the quantity of heroin that Figueroa had just sold.

ne
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 4 of 16 PagelD #: 179

Following the September 7, 2017, controlled purchase of
heroin, Morris applied for and obtained a search warrant for
defendant’s residence (See Attached Exhibit A). In addition to
summarizing their observations of Figueroa’s activities and the
controlled purchase, Morris also stated in his affidavit that the
CWVDTF had received citizen complaints of drug activity by
defendant and his daughter, Amber Evans who also lived at the
residence. Id. Morris further stated that he had received other

information that Figueroa lived or stayed at the residence. Id.

Morris, other members of the CWVDTF, and several law
enforcement officers executed the search warrant on September 7,
2017. Defendant was home at the time. Figueroa was not.
Investigators seized approximately 112 grams of heroin, scales,
money, and two Si ees from the residence. Defendant waived his
Miranda rights and gave a recorded statement wherein he admitted
purchasing heroin in Detroit, Michigan and distributing it in and
around Oak Hill, Fayette County, West Virginia. Defendant admitted
that the heroin seized from the residence was his. He further
admitted that he and Figueroa had approximately 80 grams of heroin
that officers failed to locate during the traffic stop the previous

July.
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 5 of 16 PagelD #: 180

DISCUSSION

Defendant seeks to suppress all evidence seized from his
residence on September 7, 2017 as well as his recorded statement
and transcript of the same. Defendant’s argument rests entirely
on his claim that Morris’ assertion that Figueroa lived or stayed
at defendant’s residence was false. He claims that because
Figueroa did not live at the residence, there were insufficient
facts to establish a nexus between the criminal conduct and the
residence. Consequently, he argues that the evidence obtained

therefrom should be suppressed.

Defendant’s argument is based on an unduly narrow view of
nexus that would ultimately create a new legal standard limiting
a judicial officer’s nexus determination to instances where a
target of investigation has an ownership or residential tie to the
property to be searched. Moreover, defendant’s argument would
additionally require the Court to define the concepts of “lived”
and “stayed at” such that it could determine whether the affidavit
contains false information. Defendant’s arguments are unsupported

by law, and his motion should be denied.
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 6 of 16 PagelD #: 181

hn Probable Cause

Once a search warrant has been issued, review of the probable
cause determination by the judicial officer is to be shown “great

deference.” United States v. Blackwood, 913 F.2d 139, 142 (4th

 

Cir. 2008). “[T]he task of a reviewing court is not to conduct a
de novo determination of probable cause, but only to determine
whether there is substantial evidence in the record supporting the

magistrate’s decision to issue to warrant.” Massachusetts v.

 

Upton, 466 U.S. 727, 728 (1984). Accord Illinois v. Gates, 462

 

U.8. 213, 231-39 (1983) .

The Supreme Court has described “probable cause” to search as
“a fair probability that contraband or evidence of a crime will be
found in a particular place.” Id. at 238. “When issuing a warrant
making a probable cause determination, judges are to use a

‘totality of the circumstances analysis.’” United States v.

 

Grossman, 400 F.3d 212, 217 (4th Cir. 2005) (quoting Gates, 462
U.S. at 238). Probable cause may be established through
information from any reliable source or sources. Draper v. United
States, 358 U.S. 307, 313 (1959). “An officer’s report in his
affidavit of the target’s prior criminal activity or record is
clearly material to the probable cause determination.” United

States v. Bynum, 293 F.3d 192, 197-98 (4th Cir. 2002) (citing
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 7 of 16 PagelD #: 182

cases). Accord United States v. Miller, 925 F.2d 695, 699-700

 

(4th Cir. 1991) (informant’s tip corroborated, in part, because
“officer knew that [the defendant] had been involved in illegal
narcotics in the past” based on prior arrest). An affidavit must
also establish a nexus between the criminal conduct, the items to

be seized, and the place to be searched. United States v.

 

Anderson, 851 F.2d 727, 729 (4th Cir. 1988).

Contrary to defendant’s argument, the question in this case
is not whether there was probable cause that defendant was involved
in the criminal activity leading to the search of his home.
Rather, the question is whether there was substantial evidence in
the affidavit supporting the magistrate’s probable cause
determination. Upton, 466 U.S. at 728. The probable cause
determination, of course, includes the magistrate’s finding that
there was a sufficient nexus between the drug trafficking activity
and the place to be searched, that is, defendant’s residence. As
noted in defendant’s motion, nexus is often established when the
place to be searched is the residence of the target of

investigation. See e.g. Anderson, 851 F.2d at 729. However,

 

nexus may also be established where, as here, the target of
investigation (i.e. Figueroa) has access to the place to be

searched. See e.g. Grossman, 400 F.3d at 217-18.

 
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 8 of 16 PagelD #: 183

In this case, Detective-Sergeant Morris personally observed
Melissa Figueroa distribute heroin on two separate occasions on
September 7, 2017, the same day he obtained and executed the search
warrant. On the first occasion, Morris observed Figueroa’s vehicle
parked in front of defendant’s residence immediately following the
transaction. On the second occasion, Morris observed Figueroa
depart the residence prior to meeting with the informant and return
to the residence immediately following the deal. Moreover, from
his interaction with Figueroa on July 12, 2017, Morris knew that
Figueroa had a connection to defendant and Amber Evans, that
Figueroa lived or stayed at the residence with Evans, and that she
had admitted being with defendant when he transported heroin from

Detroit, Michigan to Oak Hill, West Virginia.

This background coupled with Morris’ September 7, 2017
observations established both probable cause of Figueroa’s
criminal activity and the nexus between that activity and
defendant’s residence. Defendant’s claim that probable cause
required more specific evidence of Figueroa’s residential ties to
defendant’s house is not supported by law and should be rejected

by the Court.

Clearly, the magistrate’s probable cause determination was

supported by the “substantial evidence” set forth in the affidavit.

eset
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 9 of 16 PagelD #: 184

Upton, 466 U.S. at 728. Consequently, defendant’s motion should

be denied.
Zs Franks Hearing

The overwhelming majority of defendant’s motion addresses the
statement in Morris’ affidavit that Melissa Figueroa “lived or
stayed at” defendant’s residence. Defendant asserts that this
statement was untrue. According to his argument, the accuracy of
this statement is important for two related reasons. First, as
discussed in the previous section, defendant claims that if
Figueroa did not “live or stay” at the residence, there was
insufficient proof of a nexus between Figueroa’s criminal conduct
and the residence to establish probable cause for the search
warrant. Second, defendant argues because the statement was false,
Morris either intentionally or recklessly included the false
statement, and defendant should be entitled to a hearing under

Franks v. Delaware, 438 U.S. 154, 155-56 (1978) as part of his

 

motion to suppress evidence.

As a preliminary matter, Morris’ statement that he had prior
knowledge that Figueroa “lived or stayed at” defendant’s residence
was true. Morris had previously been told that Figueroa was ina
relationship with defendant’s daughter, Amber Evans. This was

corroborated on July 12, 2017 when Morris encountered Figueroa at

9

ie
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 10 of 16 PagelD #: 185

defendant’s residence several hours after the traffic stop. At
that time, Figueroa was staying at the residence. Additionally,
on September 7, 2017, the day he applied for the search warrant,
Morris observed Figueroa at the residence on two occasions related

to heroin transactions.

Before being entitled to a Franks hearing, defendant must
satisfy a two-pronged inquiry. First, defendant must show that
the affiant “knowingly and intentionally, or with reckless
disregard for the truth” included a false statement in a search
warrant affidavit. Franks, A38 U.S. at 155-56 (quotations
omitted). Second, defendant must show that the offending
information in the affidavit was essential to the probable cause

determination. Id.

In this case, defendant fails both prongs. First, defendant
fails to establish that Morris included false information in his
affidavit. The statement that he had information that Figueroa
“lived or stayed at” defendant’s residence was true. He had
observed her at the residence on two separate occasions between
July 12 and September 7, 2017. He had seen her vehicle there on
at least one other occasion on September 7, 2017. He knew about
her relationship with defendant’s daughter, Amber Evans. He had

personally interacted with Figueroa and Evans at the residence

10

eee
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 11 of 16 PagelD #: 186

under circumstances leading him to conclude that Figueroa was

staying or living there in July 2017.

The fact that Figueroa had given the Fayette County Court a
different residency address is of some relevance to the question
of where she lived but is of no relevance at all to the question
of where she occasionally stayed. Morris is an experienced drug
investigator and knew that individuals involved in drug
trafficking and drug abuse frequently change residences and often
stay overnight in residences owned or maintained by family,
friends, or even co-conspirators and confederates. It was
reasonable and accurate for him to describe Figueroa’s connection

to defendant’s residence as a place she “lived or stayed at.”

Defendant also fails to establish the second prong under
Franks. As noted in the previous section, the precise relationship
Figueroa had with defendant’s residence is unimportant. The
question is simply whether there was a nexus between Figueroa’s
conduct and the residence. That nexus was sufficiently established
by Morris’ observations of Figueroa being at the residence
immediately prior to and after two heroin transactions on the day
Morris applied for the warrant. Figueroa’s historical
relationship to the residence was corroborative evidence, but it

was not essential to the probable cause determination.

11
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 12 of 16 PagelD #: 187

Defendant fails to establish the existence of false
information in the affidavit, much less that such information was
intentionally or recklessly included. Moreover, even if Figueroa
did not live or stay at the residence —- however such terms are or
should be defined —- that fact was not essential to the magistrate’s
probable cause determination. Consequently, his motion should be

denied.

3. Good Faith

Even if a reviewing court determines that a search warrant
was invalid, evidence obtained from that warrant “will be
suppressed only if the officers were dishonest or reckless in
preparing their affidavit or could not have harbored an objectively

reasonable belief in the existence of probable cause.” United

States v. Lalor, 996 F.2d 1578, 1583 (4th Cir. 1993) quoting United

States v. Leon, 468 U.S. 897, 926 (1984) (internal quotations

omitted) . The so-called good faith exception to suppressing
evidence obtained pursuant to an invalid warrant applies unless “a
reasonable well-trained officer .. . [should] have known that the

search was illegal despite the magistrates’ authorization.” Leon,

468 U.S. at 922 n.23. Accord United States v. DeQuasie, 373 F.3d

 

509, 519-20 (4th Cir. 2004).

12
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 13 of 16 PagelD #: 188

The Supreme Court has identified four situations in which an
officer’s reliance on a search warrant would not be reasonable,

and therefore, the good faith exception would not apply:

1) the magistrate was misled by information in the
affidavit that the officer knew was false or would have
known was false except for the officer’s reckless
disregard of the truth;

2) the magistrate wholly abandoned his detached and
neutral judicial role;

3) the warrant was based on an affidavit so lacking on
indicia of probable cause as to render official belief
in its existence entirely unreasonable; and

4) the warrant was so facially deficient, by failing to
particularize the place to be searched or things to be
seized, that the executing officers cannot reasonable
presume it to be valid.

United States v. Hyppolite, 65 F.3d 1151, 1156 (4th Cir. 1995),

 

quoting, Leon, 468 U.S. at 923. Accord United States v. Wellman,

 

663 F.3d 224, 228-29 (4th Cir. 2011).

In this case, even if the Court were to determine that there
was insufficient nexus between Figueroa’s conduct and defendant’s
residence, the officers could rely on the warrant in good faith
unless the magistrate was misled by information in the affidavit.
The other exceptions to good faith under Leon are not even arguably
applicable in this case. As noted in the previous sections, the

United States submits that Morris included no false or otherwise

13
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 14 of 16 PagelD #: 189

inaccurate information in the affidavit.. Consequently,

defendant’s motion should fail as argued above.

Nevertheless, assuming that Morris was inaccurate in claiming
Figueroa was known to “live or stay at” defendant’s residence under
a hyper-technical definition of those concepts, there is still no
evidence that the magistrate was misled. The unchallenged
information in the affidavit is that the officers observed Figueroa
at the residence immediately before and after she sold heroin to
CI#2 the day Morris obtained the warrant. Whether she lived or
stayed at the residence was corroboratively relevant but not
essential to the magistrate’s probable cause determination.
Consequently, the magistrate was not misled even if this Court
were to conclude that Figueroa did not live or stay at the

residence.

14
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 15 of 16 PagelD #: 190

CONCLUSION

For the reasons set forth herein, defendant’s motion to

suppress evidence should be denied.

By:

Respectfully submitted,

MICHAEL B. STUART
United States Attorney

/s/ Joshua C. sankeY
y

Joshua C. Hanks Uy

Assistant United States Attorney
WV Bar No. 8550

300 Virginia Street, East

Room 4000

Charleston, WV 25301

Telephone: 304-345-2200

Fax: 304-347-5705

Email: josh.hanks@usdoj.gov

15

rr eign er a
Case 2:18-cr-00198 Document 41 Filed 12/31/18 Page 16 of 16 PagelD #: 191

CERTIFICATE OF SERVICE

 

It is hereby certified that the foregoing “RESPONSE OF THE
UNITED STATES OF AMERICA TO DEFENDANT'S MOTION TO SUPPRESS
EVIDENCE” has been electronically filed and service has been made
on opposing counsel by virtue of such electronic filing this 31st
day of December, 2018to:

David R. Bungard, Esquire

Office of the Federal Public Defender
300 Virginia Street, East, Room 3400
Charleston, WV 25301

Email: david _bungard@fd.org

/s/Joshua C. nankg-lf

Joshua C. Hanks \J

Assistant Unite tates Attorney
WV Bar No.8550

300 Virginia Street, East

Room 4000

Charleston, WV 25301

Telephone: 304-345-2200

Fax: 304-347-5705

Email: josh.hanks@usdoj.gov

_EEEEEE EE
